DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
	The amendment received on 01/29/2021 is acknowledged.  Claims 4, 9, 20-22 have been amended.  Claim 28 has been cancelled.  Claims 4, 6, 8, 9, 14, 20-22 and 27 are currently pending and have been treated on the merits.
	In light of the amendment to the claims the rejection of the claims 9 and 20-22 under 35 U.S.C. 112(b) has been withdrawn. 
	In light of the amendment to the claims the rejection of claim 27 under 35 U.S.C. 112(a) has been withdrawn.  
	In light of the amendment to the claims and the statement attested to by applicant’s  attorney applicant’s deposit has been perfected and the rejection of claim 28 under 35 U.S.C. 112(a)-Deposit is withdrawn. 
	In light of the amendment to the claims the rejection of claims 4, 6, 8, 9, 14 under 35 U.S.C. 102/103 is withdrawn. 
	The rejection of claims 20-22 under 35 U.S.C. 112(d) remain.  

Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 20-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 20 and claims dependent thereon, Applicant claims that the compound may be one or more of “4-hydroxy-2-butanone, butyric acid, methylenecyclohexane, 4- methylcyclohexane, 1,3-cycloheptadiene, butyraldehyde, spiro[2.4]hepta-4,6-diene”. These compounds are not listed in claim 9, thus claim 20 is broader than the claim it depends from, as the compound produced may be a compound not claimed in claim 9. 
Regarding claim 22, applicant claims the compound may be one or more of “, 1,3- cycloheptadeine and 4-methylcyclohexene.” These compounds are not listed in claim 9, thus claim 22 is broader than a claim it depend from, as the compound produced may be a compound not claimed in claim 9. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 4, 6, 8, 9, 14, and 27 are allowed.

Conclusion
Claims 4, 6, 8, 9, 14, and 27 are allowed.
Claims 20-22 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657          

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657